COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Reynaldo Morales v. Travelers Indemnity Company of Connecticut

Appellate case number:    01-14-00429-CV

Trial court case number: 2013-54065

Trial court:              165th District Court of Harris County

Date motion filed:        December 29, 2014

Party filing motion:      Appellant Reynaldo Morales

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Higley, and Brown


Date: January 27, 2015